Citation Nr: 0812519	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at 
housebound rate.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in September 
2006, the Board remanded this appeal back to the RO in 
February 2007 for further development of the record.

Pursuant to a December 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is required, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

The veteran asserts that special monthly pension benefits are 
payable to him because of his severe incapacity.  

The Board notes that a veteran is deemed to be in need of 
regular aid and attendance if he: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1502(b) (West 
2002); 38 C.F.R. § 3.351(c) (2007).  

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established: 
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; or 
(5) the presence of incapacity, either physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a) (2007).  

Special monthly pension is also payable where the veteran has 
a single permanent disability rated as 100 percent, without 
resort to individual unemployability, and, in addition: (1) 
has additional disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her disabilities to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350 (i).  

In a June 2005 VA examination, the examiner concluded that it 
could not be asserted that the veteran is not able to perform 
his activities of daily living; however, there was no doubt 
that the veteran would benefit from ongoing community social 
work and support services.

In an August 2005 private physician statement, the physician 
concluded that an amputee, with impairment of upper 
extremities as well, would have an extraordinarily difficult 
time caring for himself.  

A September 2006 VA treatment record indicates and subsequent 
records confirm the veteran's diagnosis for bladder cancer.  
The examiner opined that the veteran was very appropriate for 
aid and attendance given his physical limitation and was 
housebound other than to attend VA appointments.  

A July 2007 private treatment record reported that the 
veteran's bladder cancer would require ongoing BCG treatment.   
The subsequent July 2007 VA examination noted that the 
veteran's diagnosed bladder cancer would require additional 
treatment but did not comment on the condition further.  

The examiner did find that the veteran was unable to walk 
without the assistance of another person and was able to 
ambulate or get about in a wheelchair only.  The veteran left 
his home to check the mail and for medical appointments only.  

Thus, the Board finds the July 2007 VA examination was 
inadequate for rating purposes because it failed to 
specifically address the criteria for special monthly 
pension.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2007). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore, 
the Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for his bladder condition or any 
other disabilities.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his claim for 
increase.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination to determine whether he 
has been rendered housebound or in need 
or regular aid and attendance for special 
monthly pension purposes.  The entire 
claims file must be made available to the 
examiner, and the examination report must 
include discussion of the veteran's 
entire documented medical history and 
assertions.  All appropriate tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail.  

With regards to the bladder cancer, the 
examiner should ascertain the severity of 
the condition.  The examiner should 
determine whether the veteran suffers 
from a renal or voiding dysfunction or 
any general impairment of health.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal in light 
of all the evidence of record.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

